Ca

oO mn Dd oOo fF CO PO Re

wo NN NO SH YH NS YN He Be ey ee ep i ee Ue lL
on Dn oOo FF WwW NS FF OD OHO OWN Da Bh |} NO + CO]

5

 

e 5:19-cv-02414-MWF-KK Document 18 Filed 03/24/20 Page 1of3 Page ID #:66

James K. Beck, Esq., Bar No. 275071

LAW OFFICES OF JEANNIE JOUNG
3600 Wilshire Boulevard, Suite 1416
Los Angeles, California 90010

Tel: (213) 427-9750

Fax: (213) 427-9774

Attorneys for Defendants,

CHAN HO UM and IN SOOK UM

as individuals and as trustees of THE
CHAN HO UM AND IN SOOK UM
LIVING TRUST

JAMES RUTHERFORD,
Plaintiff,

vs.

CHAN HO UM and IN SOOK UM
as individuals and as trustees of THE
CHAN HO UM AND IN SOOK UM

DOES 1 to 10,
Defendants.

remediation.
Exhibit “A” Inspection Report.
Dated: March 24, 2020

LIVING TRUST dated July 12, 2019; and

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No. 5:19-cv-02414-MWF-KK
EVIDENCE OF REMEDIATION

)
)
)
)
)
)
)
)
)
)
)
)

Defendants, CHAN HO UM and IN SOOK UM as individuals and as trustees of
THE CHAN HO UM AND IN SOOK UM LIVING TRUST, hereby submits its evidence of

LAW OFFICES OF JEANNIE JOUNG

MN Poe

Ta ames K. Béck /”

Attorneys for Defendant,
CHAN HO UM and IN SOOK UM

1

 

 

EVIDENCE OF REMEDIATION

 
Case 5:19-cv-02414-MWF-KK Document 18 Filed 03/24/20 Page 2of3 Page ID #:67

EXHIBIT A
Case 5:19-cv-02414-MWF-KK Document 18 Filed 03/24/20 Page 30f3 Page ID #:68

JONG PARK DSA Certified CASp # 136

17419 SONORA AVE, CERRITOS, CA 90703. PH: (562)858-3383 email: adacasp@gmail.com

INSPECTION REPORT Feb 28, 2020 P 1 of 1

Inspection Report for: Chan Ho Um
Property / Business Site Address: 1338 WEST, 5TH STREET, SAN BERNARDINO, CA 92411

Inspection Category: Accessibility requirements for commercial retail center.

Referenced Standards & Codes: ADA Regulations, 1991 ADA Guidelines, 2010 ADA and 2016 CA Title 24 Standard
Codes part 2,

Use and Occupancy Classification: Commercial Retail Center / ADA Title Ill-Public Accommodation

Current Inspection Status: “CASp Inspected" / Certified as Compliant.
Area of Inspection: Accessible parking and routes,

|
Site Address: 1338 WEST, 5TH STREET, SAN BERNARDINO, CA 92411
Current conditions are in compliance with references as addressed below.

1, Existing built-up ramp that was projected into the disabled parking: The existing built-up ramp is removed
from the disabled parking, completed all corrective works, and, current surface conditions on the disabled
parking spaces are in compliance with 2010 ADA Standard Sec 502.4|& 302, and, 2016 CA Title 24 Part 2
Sec11B-502.4 & 302
2. Accessible parking provided on the site: A van and standard accessible parking spaces (2 disable parking spaces)
are provided as required and current conditions are in compliance with 2010 ADA Standard 216.5, 502 and 2016 CA
Title 24 Part 2 Sec11B-216.5 and 11B-502.
3. Dimensions of the accessible parking spaces: Met the required dimensions for both accessible parking spaces and
access aisle, and, in compliance with 2010 ADA STD and CA Title 24 Part 2-11B 502.1 through 5023.2.

4, Provided International Symbol (ISA) over the surfaces of the accessible parking stalls per ADA STD 2010 and 2016
CA Title 24 Part 2-11B, Sec 502.3 and 502.6.4
5. Paint striping over the accessible parking stalls and aisle: Provided complete paint striping per ADA STD 2010 and
2016 CA Title 24 Part 2-11B, Sec 502.3 and 502.6.4. Current conditions are in compliance.

6, Signage-Identification of parking space for off-street parking facility: Provided required signs that are containing
“International Symbol of Accessibility’. "Van Accessible” and “Minimum Fine $250” per 2016 CA Title 24 Part 2-11B-
902.6 ;

7, Properly completed tow away (Unauthorized Vehicle Warning Signs) signs were installed at each driveway entry and
in compliance with 2016 CA Title 24 Part 2-11B-502.8.

8. Provided required access aisle at the passenger side for van accessible parking space and in compliance with 2010
ADA STD and CA Title 24 Part 2-11B, Sec 502.3.4.

9. Arrangement of accessible parking spaces and aisle; both accessible parking spaces are appropriately located and in
compliance with ADA 2010 & CA Title 24 Part Sec 2-178.

10. installed'a new parallel curb ramp within walkway, and no portion of the ramp is sloped more than 9 %.

 

Conclusion: In the opinion of the inspector, the facility and the accessible features listed above are in compliance with

1997 ADA Guidelines, 2010 ADA STD & 2016 CA Title 24, Part 2-11B as addressed above for accessibility
requirements in existing facilities.

JongD Park. Song Dac Park CASp#136, Feb 28, 2020

 
